Citation Nr: 1106109	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to a rating higher than 10 percent for a left 
shoulder strain.

2. Entitlement to a rating higher than 10 percent for a right hip 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1977 to October 1997.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in July 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In January 2008, the Veteran withdrew his claim for increase for 
the lumbar spine and the claim is no longer in appellate status.  


FINDINGS OF FACT

1. Before November 2, 2007, the left shoulder strain was 
manifested by flexion and abduction to 180 degrees without 
additional functional loss due to pain, weakness, excess 
fatigability, lack of endurance, incoordination, including on 
repetitive movement.

2. From November 2, 2007, the left shoulder strain is manifested 
by flexion to 145 degrees and abduction to 95 degrees.  

3. A right hip disability is manifested by flexion greater than 
30 degrees, extension greater than 5 degrees, and abduction 
beyond 10 degrees, there is no inability to cross the legs or 
limitation of rotation to 15 degrees or less; there is no 
additional functional loss due to pain, weakness, excess 
fatigability, lack of endurance, incoordination to include on 
repetitive movement. 






CONCLUSIONS OF LAW

1.  Before November 2, 2007, the criteria for a rating higher 
than 10 percent for left shoulder strain have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5021, 5201 (2010).

2.  From November 2, 2007, the criteria for a rating of 20 
percent, but not higher, for left shoulder strain have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5021, 5201 (2010).

3. The criteria for a rating higher than 10 percent for a right 
hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5014, 5251, 5252, 5253 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  







Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
March 2006.  The notice included the type of evidence needed to 
substantiate a claim for increase, namely, evidence that the 
disability had increased in severity and the effect that 
worsening has on employment.  

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.  







As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and private 
medical records.  

The Veteran was afforded VA examinations in April 2006 and in 
November 2007.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

The Veteran contends that his VA examination in April 2006 was 
inadequate because he was not properly examined and his claims 
folder was not available for review.  The Board finds that the VA 
examination in April 2006 was fully adequate as it focused on the 
current level of disability, the examiner conducted a proper 
physical examination, to include range of motion tests, and 
discussed the past medical history.  The examination in November 
2007 was also adequate, as it provided sufficient detail to rate 
the Veteran's service-connected left shoulder disability and 
right hip disability to include range of motion tests and 
discussed the effect of the Veteran's symptoms on his 
functioning.  



The VA examiner provided a diagnosis and opinion consistent with 
the evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating the left shoulder disability 
and right hip disability. 38 C.F.R. § 4.2.  

In February 2011, the Veteran's representative argued that the 
Veteran's left shoulder and right hip disabilities increased in 
severity since the Veteran was last examined by VA examination.  
A review of the claims folder shows that there is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's disabilities since he was last examined 
in November 2007.  38 C.F.R. § 3.327(a). 

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been met. 
38 C.F.R. § 3.159(c) (4).  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  





The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, 
incoordination, pain on movement, swelling, or atrophy.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Also with any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.  

In evaluating musculoskeletal disabilities, the VA must determine 
whether pain could significantly limit functional ability during 
flare-ups, or when the joints are used repeatedly over a period 
of time.  See DeLuca 8 Vet. App. at 206.  

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).



Left Shoulder

Rating Criteria

The Veteran's left shoulder is rated under Diagnostic Code 5021 
for myositis.  Under Diagnostic Code 5021 myositis is rated on 
limitation of motion of the affected part as arthritis.  Under 
Diagnostic Code 5003, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  

The Veteran's left arm is his minor extremity.  Limitation of 
motion of the arm is rated under Diagnostic Code 5201.  Under 
Diagnostic Code 5201, the criterion for the next higher rating, 
20 percent, is limitation of motion of the arm at shoulder level, 
that is, to 90 degrees of flexion or abduction.  Limitation of 
motion of the minor extremity to 25 degrees from the side 
warrants a 30 percent rating.  

Normal range of motion of the shoulder is zero degrees to 180 
degrees of flexion and abduction.  Plate I. 

Facts and Analysis

On VA examination in April 2006, the Veteran complained of pain, 
weakness and swelling in his left shoulder.  The examiner noted 
the left shoulder disability did not cause functional impairment 
or result in time lost from work.  

Physical examination showed no weakness, tenderness, abnormal 
movement or guarding of movement.  Flexion was to 180 degrees and 
abduction was to 180 degrees.  External rotation and internal 
rotation were to 90 degrees.  Joint function in the left shoulder 
was not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  X-rays of the 
left shoulder were within normal limits.  The examiner concluded 
there was no left shoulder pathology.  



On VA examination in November 2007, the Veteran complained of 
pain, weakness, lack of endurance, and dislocation.  He denied 
swelling, locking and fatigability.  

On physical examination there were no signs of weakness, 
subluxation or guarding of movement.  Flexion was to 145 degrees.  
Abduction was to 95 degrees.  External rotation was to 50 
degrees.  Internal rotation was to 85 degrees.  The examiner 
noted that the joint function of the left shoulder after 
repetitive use was additionally limited by pain, fatigue, 
weakness, and lack of endurance, but the additional limitation 
was 0 degrees.   X-rays were within normal limits.  

As the evidence does not show ankylosis or impairment of the 
humerus, clavicle, or scapula, Diagnostic Codes 5200, 5202 and 
5203 are not applicable.  

Under Diagnostic Code 5201, for the minor extremity, the 
criterion for a 20 percent rating is limitation of flexion or 
abduction to 90 degrees, that is, to shoulder level.  Based on 
the evidence of record, prior to November 2007, flexion was 180 
degrees and abduction was 180 degrees.  Considering 38 C.F.R. §§ 
4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
flexion to 180 degrees and abduction to 180 degrees do not more 
nearly approximate or equate to limitation of either flexion or 
abduction to 90 degrees or shoulder level under Diagnostic Code 
5201 prior to November 2, 2007.  As the preponderance of the 
evidence is against the claim for a rating higher than 10 percent 
for a left shoulder strain prior to November 2, 2007, the 
benefit-of-the-doubt standard does not apply.  38 C.F.R. § 
5107(b).

On VA examination in November 2, 2007 forward flexion was to 145 
degrees.  Abduction was to 95 degrees.  Considering 38 C.F.R. §§ 
4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
abduction to 95 degrees more nearly approximates to limitation of 
abduction to 90 degrees or shoulder level under Diagnostic Code 
5201 from November 2, 2007.  




But flexion to 145 degrees and abduction to 95 degrees do not 
more nearly approximate or equate to limitation of motion to 25 
degrees from the side, the criterion for the next higher rating 
under Diagnostic Code 5201, considering 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Right Hip

Rating Criteria

The right hip disability is rated under Diagnostic Code 5014.  
Diagnostic Code 5014 provides that osteomalacia will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  Under Diagnostic Code, degenerative arthritis is 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  

Under Diagnostic Code 5251 for limitation of extension of the 
thigh, the criterion for a 10 percent rating is extension limited 
to 5 degrees.  Under Diagnostic Code 5252 for limitation of 
flexion of the thigh, the criterion for a 10 percent rating is 
flexion limited to 45 degrees.  The criterion for a 20 percent 
rating is flexion limited to 30 degrees.  Under Diagnostic Code 
5253 for impairment of the thigh, the criterion for a 20 percent 
rating for limitation of abduction is motion lost beyond 10 
degrees.  [There is no 10 percent rating for limitation of 
abduction under Diagnostic Code 5253.]. The criteria for a 10 
percent rating for limited adduction is the inability to cross 
the legs.  The criterion for limitation of rotation is the 
inability to toe-out more than 15 degrees.   

Normal flexion of the hip is from 0 to 125 degrees.  Normal 
abduction of the hip is 0 to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II. 






Facts and Analysis

On VA examination in April 2006, the Veteran reported pain, 
fatigability, stiffness, and lack of endurance.  The examiner 
noted there was no functional impairment and the Veteran did not 
loose time from work.  

Physical examination shows no weakness, abnormal movement or 
guarding of movement.  Flexion was to 125 degrees, extension was 
to 30 degrees, adduction was to 25 degrees, abduction was to 45 
degrees, external rotation was to 60 degrees and internal 
rotation was to 40 degrees.  The right hip was not additionally 
limited by pain, fatigue weakness, lack of endurance or 
incoordination after repetitive use.  Neurological examination of 
the right lower extremity was normal.  X-ray of the right hip was 
normal.  

On VA examination in November 2007, the Veteran complained of 
pain, weakness, giving way when climbing up and down stairs, lack 
of endurance, and fatigability.  He denied swelling, locking and 
dislocation.  

Physical examination showed mild tenderness.  There was no 
weakness, guarding of movement and subluxation.  Flexion of the 
right hip was to 95 degrees.  Extension was to 30 degrees.  
Adduction was to 20 degrees.  Abduction was to 45 degrees.  
External rotation was to 55 degrees.  Internal rotation was to 35 
degrees. Pain additionally limited the right hip by 0 degrees.  
Neurological evaluation essentially was normal.  X-rays were 
within normal limits.  

Under Diagnostic Code 5251, the criterion for a 10 percent rating 
is extension limited to 5 degrees.  Based on the evidence of 
record, extension was limited to 30 degrees on VA examination in 
2006 and to 45 degrees on VA examination in 2007.  As extension 
limited either to 30 degrees or to 45 degrees does not more 
nearly approximate or equate to extension limited to 5 degrees, 
considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the criterion for a separate rating for 
limitation of extension under Diagnostic Code 5251 has not been 
met.  

Under Diagnostic Code 5252, the criterion for a 10 percent rating 
is flexion limited to 45 degrees.  Based on the evidence of 
record, flexion was to 125 degrees on VA examination in 2006 and 
to 95 degrees on VA examination in 2007.  As flexion limited 
either to 125 degrees or to 95 degrees does not more nearly 
approximate or equate to flexion limited to 45degrees, 
considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the criterion for a separate rating under for 
limitation of flexion under Diagnostic Code 5252 has not been 
met.   

Under Diagnostic Code 5253, the criterion for a 20 percent rating 
for limitation of abduction is motion lost beyond 10 degrees 
(there is no 10 percent rating for limitation of abduction under 
Diagnostic Code 5253).  Based on the evidence of record, 
abduction was to 45 degrees on VA examinations in 2006 and in 
2007.  As abduction to 45 degrees does not more nearly 
approximate or equate to abduction to 10 degrees or less, 
considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the criterion for a separate rating under 
Diagnostic Code 5253 for limitation of abduction has not been 
met.  

Under Diagnostic Code 5253, the criterion for a 10 percent rating 
for limitation of adduction is the inability to cross the legs.  
Based on the evidence of record, adduction was to 25 degrees on 
VA examination in 2006 (normal adduction is 25 degrees) and to 20 
degrees on VA examination in 2007.  As adduction either to 25 
degrees or to 20 degrees does not more nearly approximate or 
equate to the inability to cross the legs, considering 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
criterion for a separate rating under Diagnostic Code 5253 for 
limitation of adduction has not been met. 

Under Diagnostic Code 5253, the criterion for a 10 percent rating 
for limitation of rotation is the inability to toe-out more than 
15 degrees.  Based on the evidence of record, external and 
internal rotation were to 60 degrees and 40 degrees, 
respectively, on VA examination in 2006 and external and internal 
rotation were to 55 degrees and 35 degrees, respectively, on VA 
examination in 2007.  



As external rotation of either 60 or 55 degrees or internal 
rotation of either 40 or 35 degrees do not more nearly 
approximate or equate to the inability to toe-out  more than 15 
degrees, considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the criterion for a separate 
rating under Diagnostic Code 5253 for limitation of rotation has 
not been met.

As the preponderance of the evidence is against the claim for a 
rating higher than 10 percent for a right hip disability, the 
benefit-of-the-doubt standard does not apply.  38 C.F.R. § 
5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the 
disability levels and symptomatology, which are contemplated by 
the Rating Schedule.  In other words, the Veteran does not 
experience any symptomatology not already encompassed in the 
Diagnostic Codes.  






As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

Before November 2, 2007, a rating higher than 10 percent for a 
left shoulder strain is denied. 

From November 2, 2007, a rating of 20 percent for left shoulder 
strain is granted, subject to the law and regulations governing 
the award of a monetary benefit.

A rating higher than 10 percent for a right hip disability is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


